              Case 2:20-cr-00128-KJD-BNW Document 56 Filed 06/14/21 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                                 )
           Plaintiff,              )                 Case No. 2:20-CR-00128-KJD-BNW
 5                                 )
                   vs.             )
 6                                 )                 FINDINGS AND ORDER ON STIPULATION
     STEPHEN T. PARSHALL,          )
 7   ANDREW LYNAM, and             )
     WILLIAM LOOMIS,               )
 8                                 )
           Defendant.              )
 9   ______________________________)
10            Based on the pending Stipulation between the defense counsel and the government, and good
11   cause appearing therefore, the Court hereby finds that:
12            1.     The parties require additional time to review discovery in preparation for trial.
13            2.     Defense counsel require additional time to review the government’s evidence with
14   the defendants to determine whether the case should be resolved outside of trial.
15            3.     Defendants are incarcerated and do not object to the request for a continuance.
16            4.     This continuance is not sought for purposes of delay.
17            5.     Denial of this request could result in a miscarriage of justice, and the ends of justice
18   served by granting this request outweigh the best interest of the public and the defendants in a speedy
19   trial.
20            6.     The additional time requested by this stipulation is excludable in computing the time
21   within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United States
22   Code, Sections 3161(h)(1)(D) and (H); and (h)(6) and (7)(A), and considering the factors under Title
23   18, United States Code, Section 3161(h)(7)(B)(i) and (iv).
24            7.     This is the fourth request for a continuance filed herein.
25                                   ******************************
26                                                  ORDER
27            THEREFORE, it is ORDERED that the parties shall have to and including
28   December 6, 2021, to file any pretrial motions and notices of defense.


                                                        3
           Case 2:20-cr-00128-KJD-BNW Document 56 Filed 06/14/21 Page 2 of 2



 1          IT IS FURTHER ORDERED, that the parties shall have to and including
 2   December 20, 2021, to file any responsive pleadings.
 3          IT IS FURTHER ORDERED, that the parties shall have to and including
 4   December 27, 2021, to file any responsive pleadings.
 5          IT IS FURTHER ORDERED that the calendar call and trial in the above-captioned
 6   matters currently scheduled for July 6, 2021, and July 12, 2021, respectively, respectfully, be
 7   vacated and continued     to      a   date   and   time   convenient   to   this   court,   that   is
 8   calendar   call Tuesday, January 18, 2022, at the hour of 9:00 a.m., and trial January 24,
 9   2022, at the hour of 9:00 a.m..
10          DATED this 14th day of June, 2021.
11
12                                                  ____________________________________________
                                                    KENT J. DAWSON
13                                                  UNITED STATES DISTRICT COURT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        4
